Case 3:20-cv-00730-MHL-EWH Document6 Filed 10/30/20 Page 1 of 1 PagelD# 47

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KIRAN KUMAR YERAKALIT,

Petitioner,
Vv. Civil Action No. 3:20cv730

WILLIAM BARR, et al.,

Respondents.

MEMORANDUM OPINION

By Memorandum Order entered on September 30, 2020, the Court conditionally
docketed Petitioner’s action and directed him to complete and return the standardized form for
filing a petition for writ of habeas corpus under 28 U.S.C. § 2241. On October 26, 2020, United
States Postal Service returned the September 30, 2020 Memorandum Order to the Court marked,
“RETURN TO SENDER,” because Petitioner was released from custody. Since that date,
Petitioner has not contacted the Court to provide a current address. Petitioner’s failure to contact
the Court and provide a current address indicates his lack of interest in prosecuting this action.
See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT
PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

AhK Z
M. Hann Ldck”

Date: |6|20|2620 United States District Judge
Richmond, Virginia
